       Case 2:19-cv-00402-SMJ       ECF No. 18    filed 07/22/20   PageID.90 Page 1 of 3


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
1
                                                                        Jul 22, 2020
2                                                                          SEAN F. MCAVOY, CLERK




3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     ATANU MUKHERJEE,                             No. 2:19-cv-00402-SMJ
5
                                Plaintiff,
6                                                 ORDER DENYING
                  v.                              DEFENDANT’S MOTION FOR
7                                                 PROTECTIVE ORDER AND
     WASHINGTON STATE                             PARTIES’ STIPULATION WITH
8    UNIVERSITY,                                  LEAVE TO RENEW

9                               Defendant.

10

11         Before the Court, without oral argument, are Defendant’s Motion and

12   Memorandum for Protective Order, ECF No. 15, and the Stipulation of Parties, ECF

13   No. 17. Defendant originally moved the Court “for entry of an order determining

14   whether documents and information sought by Plaintiff Mukherjee through

15   discovery are discoverable and setting the terms and conditions for disclosure, if

16   any.” ECF No. 15 at 1. The parties also submitted a Stipulation of Parties indicating

17   that the parties stipulate “to the confidential and/or privileged nature of the records

18   the Plaintiff now seeks and to be bound by the terms and conditions of the proposed

19   protective order.” ECF No. 17 at 1. Having reviewed the motion and the file in this

20   matter, the Court is fully informed and denies the motion with leave to renew.


     ORDER DENYING DEFENDANT’S MOTION FOR PROTECTIVE ORDER
     AND PARTIES’ STIPULATION WITH LEAVE TO RENEW – 1
         Case 2:19-cv-00402-SMJ    ECF No. 18     filed 07/22/20   PageID.91 Page 2 of 3




1           As a preliminary matter, the parties are reminded that the question of whether

2    information is discoverable is the appropriate subject of a motion to compel

3    discovery. However, because the parties agree that the information sought is

4    discoverable, the Court understands that this issue is moot1 and the Motion and

5    Memorandum for Protective Order is denied as to this requested relief.

6           As to the request for a protective order, the parties agree that Plaintiff will

7    “be bound by the terms and conditions of the proposed protective order.” ECF

8    No. 17 at 1. However, Defendant’s Motion and Memorandum for Protective Order

9    contains no proposed protective order. See ECF No. 15. Nor does the declaration of

10   counsel filed concurrently therewith. See ECF No. 16. Defendant’s Motion and

11   Memorandum for Protective Order seems to imply that the Court should draft the

12   terms of the protective order from whole cloth. See ECF No. 15 at 3 (“[T]he Court

13   should decide if the information and/or documents sought by Plaintiff Mukherjee

14   should be provided, and if so, under what terms and conditions.”). However, this

15   contradicts the Stipulation of Parties, which indicates the parties have stipulated to

16   specific terms of a proposed protective order. ECF No. 17 at 1. It is therefore unclear

17
     1
      Defendant’s Motion and Memorandum for Protective Order, ECF No. 15, and the
18   Stipulation of Parties, ECF No. 17, were filed concurrently. See ECF No. 15 (“The
     motion is supported by the memorandum of authorities supporting the Defendants’
19   Motion for Protective Order, the Declaration of Joseph Ehle re: Motion for
     Protective Order, and the Stipulation of Parties.”). It is unclear why the parties
20   dispute the discoverability of the information in one filing and agree to its
     discoverability in another.

     ORDER DENYING DEFENDANT’S MOTION FOR PROTECTIVE ORDER
     AND PARTIES’ STIPULATION WITH LEAVE TO RENEW – 2
       Case 2:19-cv-00402-SMJ         ECF No. 18   filed 07/22/20   PageID.92 Page 3 of 3




1    whether there is a dispute and, if there is a dispute, what relief the parties are

2    seeking.

3          If the parties have stipulated to the terms of a protective agreement, they may

4    file a renewed motion for a protective order with the stipulated protective order

5    attached for the Court’s review. If the parties dispute the appropriate terms of a

6    protective order, then they should file an appropriate motion, which must

7    specifically describe what information is being sought, the legal protections each

8    party asserts should apply, and the arguments each party relies on in taking its

9    respective position with regard to that information.

10         Accordingly, IT IS HEREBY ORDERED:

11                Defendant’s Motion and Memorandum for Protective Order, ECF

12                No. 15, and the Stipulation of Parties, ECF No. 17, are DENIED

13                WITH LEAVE TO RENEW.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel.

16         DATED this 22nd day of July 2020.

17                      _________________________
                        SALVADOR MENDOZA, JR.
18                      United States District Judge

19

20


     ORDER DENYING DEFENDANT’S MOTION FOR PROTECTIVE ORDER
     AND PARTIES’ STIPULATION WITH LEAVE TO RENEW – 3
